DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/2021 has been entered.

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Final office action filed on 2/23/2021 is acknowledged.  
3.	Claims 2, 5-12, 14-17, 21-28 and 30-34 have been cancelled
4.	Claims 1, 3, 4, 13, 18-20, 29 and 35-43 are pending in this application.
5.	Claims 29 and 36-43 remain withdrawn from consideration as being drawn to non-elected species.  
6.	Applicant elected without traverse of Group 1 (claims 1, 3, 4, 12, 13, 18-21 and 29) and elected without traverse of ALRN-7041 (SEQ ID NO: 5) as species of ICL PTAIB; Ewing sarcoma as species of pediatric cancer; and immunotherapy as species of additional therapeutic regimen in the reply filed on 12/12/2019. 
Restriction requirement was deemed proper and made FINAL in the previous office actions.  Group 1 is drawn to a method of treating a pediatric cancer in a human subject in need thereof, the method comprising administering to the human subject with the pediatric cancer one or more internally cross-linked (ICL) p53 transactivation 1EYWAQX2X3SAA-NH2 (SEQ ID NO: 5), wherein X1 is any amino acid with all-hydrocarbon staple to X3, X2 is any leucine mimetic derived amino acid, and X3 is any amino acid with all-hydrocarbon staple to X1, or (ii) Ac-LTFX1AYWAQLX2AAAAAX3-NH2 (SEQ ID NO: 4), wherein X1 is any amino acid available for crosslinking with X2, X2 is any amino acid available for crosslinking with X1, and X3 is D-alanine.  A search was conducted on the elected species; and prior art was found.  Claims 29 and 36-43 remain withdrawn from consideration as being drawn to non-elected species.  Claims 1, 3, 4, 13, 18-20 and 35 are examined on the merits in this office action.
Please note: The objection to claims 1, 3 and 35 has been withdrawn in the Advisory action dated 3/3/2021. 

Maintained Rejections
Claim Rejections - 35 U.S.C. § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1, 3, 4, 13, 18-20 and 35 remain rejected under 35 U.S.C. 103 as being unpatentable over Walensky et al (US 2014/0018302 A1, filed with IDS) in view of Carol et al (Pediatr Blood Cancer, 2013, 60, pages 633-641, filed with IDS), Pishas et al (Clin Cancer Res, 2011, 17, pages 494-504, cited and enclosed in the previous office actions) and Chang et al (PNAS, 2013, pages E3445-E3454, filed with IDS).
The instant claims 1, 3, 4, 13, 18-20 and 35 are drawn to a method of treating a pediatric cancer in a human subject in need thereof, the method comprising administering to the human subject with the pediatric cancer one or more internally cross-linked (ICL) p53 transactivation domain-based inhibitor peptides (PTAIBs), the pediatric cancer comprising: (a) detectable wild-type p53; or (b) detectable functional p53, and wherein the one or more ICL PTAIB comprises: (i) Ac-LTFX1EYWAQX2X3S AA-NH2 (SEQ ID NO: 5), wherein X1 is any amino acid with all-hydrocarbon staple to X3, X2 is any leucine mimetic derived amino acid, and X3 is any amino acid with all-hydrocarbon staple to X1, or (ii) Ac-LTFX1AYWAQLX2AAAAAX3-NH2 (SEQ ID NO: 4), 1 is any amino acid available for crosslinking with X2, X2 is any amino acid available for crosslinking with X1, and X3 is D-alanine.
Walensky et al, throughout the patent, teach a method of treating cancer in a human subject in need thereof comprising administering to the human subject with cancer a HDMX modulating agent and/or a HDM2 modulating agent, thereby increasing p53 activity in the cell, wherein the HDMX modulating agent can be SAH-p53-8 (a ICL PTAIB) that binds to both HDMX and HDM2, and wherein the cancer comprises detectable functional p53, for example, page 1, paragraph [0008] to page 2, paragraph [0011]; Figure 1C; page 2, paragraphs [0014]-[0018]; page 21, paragraph [0289]; and page 25, Example 2.  Walensky et al further teach the cancer comprises detectable HDMX which forms a complex with the detectable functional p53, for example, Figure 11; and page 2, paragraphs [0011] and [0017].  Walensky et al also teach the HDMX modulating agent such as SAH-p53-8 can be used in combination with chemotherapy, radiotherapy, and antibody therapy, for example, page 22, paragraph [0299].  It reads on immunotherapy as the elected species of additional therapeutic regimen; and meets the limitations of instant claims 18 and 19.  Furthermore, Walensky et al teach the cancer can be Ewing’s tumor, for example, page 23, paragraph [0307].  In addition, Walensky et al teach treating cancer by targeting both HDM2 and HDMX; and synergistic anti-tumor activity of SAH-p53-8 and nutlin-3 (a HDM2 modulating agent), for example, Figures 9, 10 and 11E.
The difference between the reference and instant claims 1, 3, 4, 13, 18-20 and 35 is that the reference does not explicitly teach the cancer is a pediatric cancer recited in instant claims 1, 3, 4 and 20; the ICL PTAIB recited in instant claims 1, 13 and 35; 
However, Carol et al teach that p53 mutations are less prevalent in pediatric cancer; and a larger proportion of pediatric patients may benefit from pharmacological unleashing of the wild-type p53 protein, for example, page 633, the 3rd paragraph in “Introduction”.  Carol et al further teach treating pediatric cancer with RG7112, a selective inhibitor of p53-MDM2 binding that frees p53 from negative control, activating the p53 pathway in cancer cells leading to cell cycle arrest and apoptosis, for example, page 633, Background, Results and Conclusions; page 635, Table I; pages 635-636, Section “RG7112 In Vivo Testing”; and page 637, Table II.  Carol et al also teach Ewing sarcoma as one of the pediatric cancers comprising detectable wild-type p53 that forms complex with MDM2 (synonym of HDM2); and RG7112 induces tumor regression in Ewing sarcoma xenograft, for example, page 635, Table I; page 637, Table II; and page 638, Figure 2.  It reads on Ewing sarcoma as the elected species of pediatric cancer.        
Furthermore, Pishas et al teach approximately 90% of Ewing sarcoma, an aggressive pediatric malignancy, retains a functional wild-type p53, which makes it an ideal candidate for use of p53 activators as a novel systemic therapeutic approach, for example, page 494, Abstract; and page 495, Section “Translation Relevance”.  It reads on Ewing sarcoma as the elected species of pediatric cancer.  Pishas et al further teach treating Ewing sarcoma cells with Nutlin-3a, a small cis-imidazoline molecule antagonist of MDM2 (synonym of HDM2), that disrupts the p53–MDM2 interaction by blocking the p53-binding pocket of MDM2, for example, page 495, left column, the 2nd paragraph; and Figures 1 and 2.  Pishas et al also teach Nutlin-3a augments the cytotoxic effects of nd paragraph.  
In addition, Chang et al, throughout the literature, teach a stapled peptide ATSP-7041 as a highly potent and selective dual inhibitor of MDM2 (synonym of HDM2) and MDMX (synonym of HDMX) that exhibits robust p53-dependent tumor growth suppression in MDM2/MDMX-overexpressing xenograft cancer models, with a high correlation to on-target pharmacodynamic activity, and possesses favorable pharmacokinetic and tissue distribution properties, in comparison to the original p53-derived stapled peptide SAH-p53-8, for example, Abstract; and Figures 1 and 3-8.  Chang et al further teach ATSP-7041 is a staple peptide consisting of the amino acid sequence Ac-LTFR8EYWAQCbaS5SAA-NH2, wherein R8 at position 4 with all hydrocarbon staple to S5 at position 11, and having the chemical structure: 
    PNG
    media_image1.png
    246
    781
    media_image1.png
    Greyscale
, for example, page E3448, Figure 1A.  The ATSP-7041 in Chang et al is identical to the 
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Walensky et al, Carol et al, Pishas et al and Chang et al to develop a method of treating pediatric Ewing sarcoma in a human subject in need thereof comprising administering to the human subject with pediatric Ewing sarcoma the stapled peptide ATSP-7041 (identical to the ALRN-7041 of instant SEQ ID NO: 5) as a potent and selective dual inhibitor of MDM2 (synonym of HDM2) and MDMX (synonym of HDMX), wherein the method further comprises treating the human subject with antibody therapy.  
One of ordinary skilled in the art would have been motivated to combine the teachings of Walensky et al, Carol et al, Pishas et al and Chang et al to develop a method of treating pediatric Ewing sarcoma in a human subject in need thereof comprising administering to the human subject with pediatric Ewing sarcoma the stapled peptide ATSP-7041 (identical to the ALRN-7041 of instant SEQ ID NO: 5) as a potent and selective dual inhibitor of MDM2 (synonym of HDM2) and MDMX (synonym of HDMX), wherein the method further comprises treating the human subject with antibody therapy, because Carol et al teach that p53 mutations are less prevalent in pediatric cancer; and a larger proportion of pediatric patients may benefit from pharmacological unleashing of the wild-type p53 protein.  Carol et al further teach Ewing 
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Walensky et al, Carol et al, Pishas et al and Chang et al to develop a method of treating pediatric Ewing sarcoma in a human 

Response to Applicant's Arguments
10.	Applicant argues that "the person of ordinary skill in the art would have understood that Pishas does not demonstrate the combined antagonism of HDMX and HDM2 to kill pediatric Ewing sarcoma cells in vitro. As a result, nothing in the cited art, taken alone or in combination, would have motivated the person of ordinary skill in the art to treat pediatric Ewing sarcoma by antagonizing both HDMX and HDM2, much less with any reasonable expectation of success" because the putative HDMX antagonist (SJ-172550) used in Pishas is not a selective HDMX antagonist (see, Bista et al., PLoS One, 2012, 7(6):e37518, filed with IDS).  Applicant further argues that "the combined teachings of the cited art would not have motivated the skilled artisan to select ALRN-7041 for the treatment of pediatric Ewing sarcoma, much less with any reasonable expectation of success" for the following reasons: "First, nothing in the cited art taught the combined antagonism of HDM2 and HDMX to treat pediatric Ewing sarcoma."; "Second, there was no reasonable expectation of successfully treating pediatric Ewing sarcoma with ALRN-7041 because…The combined cited art does not suggest treating pediatric Ewing sarcoma with a single agent that antagonizes both HDMX and HDM2, such as ALRN-7041. The person of ordinary skill in the art would have understood that 

In response to Applicant's arguments about instant rejection, the Examiner agrees that none of the cited references individually teaches or suggests the method recited in instant claims 1, 3, 4, 13, 18-20 and 35; and none of the cited references anticipates the method recited in instant claims 1, 3, 4, 13, 18-20 and 35.  However, the Examiner would like to point out that instant claims 1, 3, 4, 13, 18-20 and 35 are rejected under 35 U.S.C. 103 (obviousness type), and the rejection is based on the combined teachings of Walensky et al, Carol et al, Pishas et al and Chang et al; therefore, it is not necessary for each of the cited references to teach all the limitations of instant claims.  
In response to Applicant's arguments about the putative HDMX antagonist SJ-172550 used in Pishas et al, it appears to the Examiner that Applicant might misinterpret the Bista et al reference cited in the response.  Based on the teachings of Bista et al as a whole, one of ordinary skilled in the art would understand and reasonably expect that although due to the relative stability of the reversible complex between MDMX and p53 is influenced by many factors (including the reducing potential of the media, the presence of aggregates, and other factors that influence the conformational stability of the protein), the mechanism of action of SJ-172550 is complicated, SJ-172550 is a selective inhibitor of HDMX.  Furthermore, the Examiner would like to point out that Walensky et al explicitly teach a method of treating cancer in a human subject in need thereof comprising administering to the human subject with cancer a HDMX modulating agent and a HDM2 modulating agent (see for example, 
In response to Applicant's arguments about reasonable expectation of success, first, Applicant's arguments related to the putative HDMX antagonist SJ-172550 used in reasonable expectation of success in developing a method of treating pediatric Ewing sarcoma in a human subject in need thereof comprising administering to the human subject with pediatric Ewing sarcoma the stapled peptide ATSP-7041 (identical to the ALRN-7041 of instant SEQ ID NO: 5) as a potent and selective dual inhibitor of MDM2 (synonym of HDM2) and MDMX (synonym of HDMX), wherein the method further comprises treating the human subject with antibody therapy.  And, with regards to the expectation of success, the MPEP states: "Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. The Federal Circuit concluded that "[g]ood science and useful contributions do not necessarily result in patentability." Id. at 1364, 83 USPQ2d at 1304." (see MPEP § 2145). 
Taken all these together, the rejection is deemed proper and is maintained.
The Shadfan et al and Zhang et al references are cited only for the purpose of rebutting Applicant's arguments, therefore, they are not cited as prior art references.

New Rejections
Obviousness Double Patenting 
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

13.	Claims 1, 3, 4, 13, 18-20 and 35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 5, 6, 8, 11-14, 19-23, 26-28 and 32-35 of co-pending application No. 17/260824 in view of Walensky et al (US 2014/0018302 A1, filed with IDS), Carol et al (Pediatr Blood Cancer, 2013, 60, pages 633-641, filed with IDS), Pishas et al (Clin Cancer Res, 2011, 17, pages 494-504, cited and enclosed in the previous office actions) and Chang et al (PNAS, 2013, pages E3445-E3454, filed with IDS).
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims 1, 3, 4, 13, 18-20 and 35, one would necessarily achieve the claimed invention of claims 1, 2, 5, 6, 8, 11-14, 19-23, 26-28 and 32-35 of co-pending application 17/260824 in view of Walensky et al, Carol et al, Pishas et al and Chang et al, and vice versa. 
1EYWAQX2X3S AA-NH2 (SEQ ID NO: 5), wherein X1 is any amino acid with all-hydrocarbon staple to X3, X2 is any leucine mimetic derived amino acid, and X3 is any amino acid with all-hydrocarbon staple to X1, or (ii) Ac-LTFX1AYWAQLX2AAAAAX3-NH2 (SEQ ID NO: 4), wherein X1 is any amino acid available for crosslinking with X2, X2 is any amino acid available for crosslinking with X1, and X3 is D-alanine. 
15.	Claims 1, 2, 5, 6, 8, 11-14, 19-23, 26-28 and 32-35 of co-pending application 17/260824 are drawing to a method of treating a subject afflicted with Ewing sarcoma, wherein cancer cells of the Ewing sarcoma encode intact tumor protein 53 (TP53), comprising administering to the subject at least one agent that inhibits the copy number, amount, and/or activity of at least one biomarker listed in Table 1, thereby treating the subject afflicted with Ewing sarcoma; a method of inhibiting hyperproliferative growth of a Ewing sarcoma cancer cell(s) that encode intact tumor protein 53 (TP53), the method comprising contacting the Ewing sarcoma cancer cell(s) with at least one agent that inhibits the copy number, amount, and/or activity of at least one biomarker listed in Table 1, thereby inhibiting hyperproliferative growth of the Ewing sarcoma cancer cell(s), optionally wherein the step of contacting occurs in vivo, ex vivo, or in vitro; a method of determining whether a subject afflicted with Ewing sarcoma or at risk for 

16.	The difference between the methods recited in claims 1, 2, 5, 6, 8, 11-14, 19-23, 26-28 and 32-35 of co-pending application 17/260824 and the method recited in instant claims 1, 3, 4, 13, 18-20 and 35 is that the methods recited in claims 1, 2, 5, 6, 8, 11-14, 19-23, 26-28 and 32-35 of co-pending application 17/260824 do not explicitly teach the Ewing sarcoma is pediatric Ewing sarcoma; and the agent is one or more ICL PTAIB recited in instant claims.
However, in view of the combined teachings of Walensky et al, Carol et al, Pishas et al and Chang et al as set forth in Section 9 above, it would have been obvious to one of ordinary skilled in the art to modify the methods recited in claims 1, 2, 5, 6, 8, 11-14, 19-23, 26-28 and 32-35 of co-pending application 17/260824 and develop the method recited in instant claims 1, 3, 4, 13, 18-20 and 35.
Therefore, if one of ordinary skill in the art practiced the claimed invention of instant claims 1, 3, 4, 13, 18-20 and 35, one would necessarily achieve the claimed invention of claims 1, 2, 5, 6, 8, 11-14, 19-23, 26-28 and 32-35 of co-pending application 17/260824 in view of Walensky et al, Carol et al, Pishas et al and Chang et al, and vice versa.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LI N KOMATSU/Primary Examiner, Art Unit 1658